Citation Nr: 0430500	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-05 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
August 1960 to July 1964 and from December 1965 to March 
1971.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant testified before a hearing at the RO in March 2003.


FINDINGS OF FACT

1.  By rating decision in May 1995, entitlement to service 
connection for meningitis was denied; although the veteran 
initiated an appeal with a timely notice of disagreement, he 
did not complete the appeal by filing a timely substantive 
appeal.  

2.  Certain evidence received since the May 1995 rating 
decision is not so significant that it must be considered to 
fairly decide the veteran's claim of service connection for 
meningitis.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision which denied service 
connection for meningitis is final.  38 U.S.C.A. § 7105(c) 
(West 2002). 

2.  Evidence received since the May 1995 rating decision is 
not new and material, and the veteran's claim of service 
connection for meningitis has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2001 
and June 2002 RO letters, the March 2002 rating decision, and 
the July 2002 statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the August 2001 and June 2002 letters, the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in August 2001, prior to the RO's decision to deny 
the claim in March 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice was timely. 
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
private medical records.  The Board notes that the veteran 
has not been afforded a VA examination in connection with his 
claim.  However, for reasons hereinafter explained, the 
veteran's claim has not been reopened and there is therefore 
no duty to provide a VA examination and/or medical opinion.  
Significantly, the veteran has had the opportunity to submit 
additional evidence and has done so.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

Criteria and Analysis

A review of the claims file reveals that a request by the 
veteran to reopen a claim of entitlement to service 
connection for meningitis by a rating decision in May 1995.  
The veteran filed a notice of disagreement, and a statement 
of the case was issued, but a substantive appeal was not 
filed.  The May 1995 decision therefore became final.  38 
U.S.C.A. § 7105(c).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In the March 2002 rating decision and July 2002 statement of 
the case in connection with the present appeal, the RO found 
that new and material evidence had not been received to 
reopen the meningitis claim, although certain language used 
by the RO suggests that the merits of the case may have been 
discussed.  Nevertheless, regardless of the RO's 
determination under the new and material evidence analysis, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

For purposes of this case, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) 
have been amended for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the veteran's request to reopen in the present case 
was received prior to August 29, 2001, so the amended version 
of 38 C.F.R. § 3.156(a) does not apply. 

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

The May 1995 rating decision denied the veteran's claim for 
service connection for meningitis on the basis that it was 
not occurred in or caused by service.  Specifically the 
rating decision referred to the fact that there was no 
evidence of a diagnosis of meningitis inservice and no 
evidence that meningitis was manifest to a compensable degree 
within the one-year post-service presumptive period.  The RO 
had considered the service medical records in the decision, 
including service medical records documenting a September 
1963 episode of what was apparently diagnosed as meningismus. 

Evidence received since the May 1995 include two letters from 
private doctors who have treated the veteran for related 
symptomatology years after service, duplicative copies of the 
veteran's service medical records involving the episode in 
September 1963, and an MRA of the brain in March 2003 
demonstrating abnormal meningeal enhancement.  

The copies of service medical records are cumulative of the 
evidence received prior to the May 1995.  The brain MRA 
reflecting the veteran's current disability is not material 
as the existence of a current disability was not at issue in 
the May 1995 rating decision and it does not demonstrate a 
connection to service.  

The two doctors' letters are new in the sense that they were 
not of record in May 1995.  The private physicians appear to 
suggest various alternate diagnoses which could have been 
entertained in 1963.  Doctor Lokin, when commenting on the 
veteran's episode in September 1963, reasoned that 
"[g]ranting that this was a viral meningitis/encephalitis or 
meningoencephalitis a viral study would have been helpful."  
When Doctor Cornista considered the veteran's medical 
condition in-service, he commented that "one differential 
diagnosis that could be entertained based on these facts is 
the possibility of a partially treated bacterial meningitis 
since this patient has been on Penicillin for his gonorrhea 
prior to his confinement in September 1963.  Another 
differential diagnosis is the possibility of aseptic 
meningitis however no viral titers were requested during the 
time."  

After reviewing the statements of the above private 
physicians, the Board must conclude that they are not 
material in that they are essentially speculative.  See 
generally Bostain v. West, 11 Vet.App. 124 (1998).  These 
physicians merely offer several different possible diagnoses 
for the 1963 symptoms and refer to certain specialized tests 
which could have been conducted in 1963.  However, these 
comments amount to speculation many years after the fact.  
Although the statements are from medically trained 
individuals and are therefore competent evidence, neither 
doctor offers any opinion of a link to service, only 
possibilities as to diagnoses.  As the private medical 
statements are not material, they are not sufficient to 
reopen the veteran's claim. 




ORDER

The veteran's claim of entitlement to service connection for 
meningitis has not been reopened.  The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



